United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Linthicum, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se1
Office of Solicitor, for the Director

Docket No. 09-1323
Issued: February 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2009 appellant filed a timely appeal from the December 4, 2008 merit
decision of the Office of Workers’ Compensation Programs, which denied an increased schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case.
ISSUE
The issue is whether appellant has more than a 14 percent impairment of his left upper
extremity.
1

No individual may appear as a Representative in a proceeding before the Board without first filing with the
Clerk a written authorization signed by appellant to be represented. 20 C.F.R. § 501.9(3)(b). The attorney who
submitted appellant’s appeal request form did not attach an authorization of representation. On April 29, 2009 the
Clerk of the Board allowed the attorney 30 days to file an authorization, but the attorney simply resubmitted the
appeal request form. Because this attorney has failed to file with the Clerk the authorization of representation
required by the Board’s Rules of Procedure, the Board may not recognize him as representing appellant. An appeal
request form signed by appellant having been filed, however, the appeal may move forward in a pro se status.

FACTUAL HISTORY
On November 6, 2005 appellant, then a 35-year-old transportation security screener,
sustained an injury in the performance of duty when he helped unload a cart and lifted a bag to
place on the rollers. The Office accepted his claim for “left, sprain and strain of other specified
sites of shoulder and upper arm.” Diagnosed with a left shoulder subacromial impingement, rule
out rotator cuff tear and degenerative acromioclavicular joint, appellant underwent a mini open
partial acromioplasty, rotator cuff tear repair and distal clavicle resection on August 15, 2006.
He returned to work as a program assistant on November 12, 2006 and was released from
medical care on November 27, 2006.
On February 7, 2007 Dr. Sheldon D. Milner, a Board-certified internist, related
appellant’s history and complaints. He described findings on physical examination of the left
shoulder, including 70 degrees flexion, 45 degrees extension, 90 degrees abduction, 30 degrees
adduction and 80 degrees internal and external rotation. Manual muscle testing revealed
2/5 strength compared to the right. Dr. Milner concluded that appellant had a 60 percent
impairment of the left shoulder.
On August 22, 2007 appellant filed a claim for a schedule award. To clarify the extent of
the injury-related impairment, the Office referred him, together with the medical file and a
statement of accepted facts, to Dr. Robert A. Smith, a Board-certified orthopedic surgeon.
On October 12, 2007 Dr. Smith related appellant’s history and complaints. On physical
examination, he measured 110 degrees flexion, 35 degrees extension, 110 degrees abduction,
40 degrees adduction and 60 degrees internal and external rotation. Manual muscle testing
revealed weakness in the shoulder that appeared to be related to pain rather than frank muscle
weakness, as there was no atrophy. Neurologic examination of the left upper extremity was
normal. Dr. Smith determined that appellant had an 11 percent impairment of the left upper
extremity due to loss of motion. He found it reasonable to add an additional three percent for
complaints of chronic pain and crepitation.
On November 13, 2007 an Office medical adviser rejected Dr. Milner’s estimate because
he used the wrong guidelines and did not explain how he arrived at his rating. He confirmed that
Dr. Smith’s measurements showed an 11 percent impairment of the left upper extremity due to
loss of shoulder motion. The medical adviser allowed an additional three percent for pain.
On January 17, 2008 the Office issued a schedule award for a 14 percent impairment of
appellant’s left upper extremity.
Appellant submitted an April 30, 2008 evaluation from Dr. Kenneth R. Lippman, a
Board-certified orthopedic surgeon, who related appellant’s history and complaints. On physical
examination, Dr. Lippman noted some mild loss of bulk in the supraspinatus and infraspinatus
region posteriorly. He found 90 degrees flexion with significant pain, 20 degrees extension with
less pain, 80 degrees abduction with significant pain and 10 degrees adduction. It was difficult
to place the arm in 90 degrees abduction to test external and internal rotation. With complex
internal rotation maneuvers, appellant could reach L3 on the left compared to T8 on the right.
With complex external rotation maneuvers, he could reach the lateral margin of the occiput on

2

the left compared to T2 on the rights. Strength testing showed breakaway weakness and
associated pain complaints, which he graded at 1/2 weakness of forward flexion and external
rotation. Motor testing was clouded by pain, interfering with a full objective examination.
Dr. Smith calculated that appellant had a 17.5 percent impairment of the left upper extremity due
to loss of shoulder motion. He found a 15 percent impairment due to loss of motor function in
the suprascapular and axillary nerve distributions. Dr. Smith combined these figures for a total
impairment of 29.5 percent.
On October 30, 2008 the Office medical adviser reviewed Dr. Lippman’s evaluation. He
noted there was no evidence in Dr. Smith’s or Dr. Lippman’s examination of any loss of
sensation or motor strength as a result of suprascapular nerve impairment. The medical adviser
rejected Dr. Lippman’s rating of 15 percent based on suprascapular nerve injury. He added:
“The motion impairment calculation that I used was based upon multiple prior examinations and
I believe that the weight of the medical evidence has been previously presented by multiple other
physicians in regard to range of motion.” The Office medical adviser therefore found no basis to
change appellant’s previous rating of 14 percent.
In a decision dated December 4, 2008, the Office denied an increased schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3
As with any biological measurements, some variability and normal fluctuations are
inherent in permanent impairment ratings. Two measurements made by the same examiner using
the A.M.A., Guides that involve an individual or an individual’s functions would be consistent if
they fall within 10 percent of each other. Measurements should also be consistent between two
trained observers or by one observer on two separate occasions, assuming the individual’s
condition is stable.4
ANALYSIS
The Office issued a schedule award for a 14 percent impairment of appellant’s left upper
extremity based on the October 12, 2007 evaluation by Dr. Smith, an orthopedic surgeon and
Office referral physician, whose goniometric findings supported an 11 percent impairment due to
loss of shoulder motion. Flexion of 110 degrees is a five percent impairment and extension of 35
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

A.M.A., Guides 20 (5th ed. 2001).

3

is a one percent impairment.5 Abduction of 110 degrees is a three percent impairment and
adduction of 40 degrees is no impairment.6 Internal rotation of 60 degrees is a two percent
impairment and external rotation of 60 degrees is no impairment.7
Following Dr. Smith’s evaluation, Dr. Lippman, an orthopedic surgeon, reported a 14
percent impairment of the left upper extremity due to loss of shoulder motion. Flexion of 90
degrees is a six percent impairment and extension of 20 is a two percent impairment. Abduction
of 80 degrees is a five percent impairment and adduction of 10 degrees is a one percent
impairment.8 The Office medical adviser believed that the weight of the medical evidence was
previously presented by multiple other physicians in regard to range of motion, but he did not
adequately explain this observation. He gave no rationale for discounting Dr. Lippman’s clinical
findings on range of motion, which were the most recent clinical findings in the record and
which showed greater impairment of the left upper extremity.
The Board finds that further development is warranted. The Board will set aside the
Office’s December 4, 2008 decision denying an increased schedule award and remand the case
for clarification from an Office medical adviser, who shall review the range of motion findings
reported by Dr. Milner, Dr. Smith and Dr. Lippman and address whether the measurements are
reasonably consistent, whether appellant’s shoulder condition is stable or whether a appellant has
impairment for the excision of his distal clavicle on August 15, 2006. In the presence of
decreased motion, motion impairments are derived separately and may be combined with
arthroplasty impairment.9 Table 16-27, page 506 of the A.M.A., Guides states that a resection
arthroplasty of the distal clavicle is a 10 percent impairment of the upper extremity.
Dr. Smith found it reasonable to add an additional three percent for complaints of chronic
pain and crepitation and the Office awarded such. However, the pie charts for impairment due to
lack of shoulder motion and the table for impairment due to arthroplasty already account for any
accompanying pain.10 Chapter 18, which pertains to pain-related impairment, should not be
redundant of or inconsistent with principles of impairment rating described in other chapters. If
an examining physician determines that an individual has pain-related impairment, he or she will
have the additional task of deciding whether or not that impairment has already been adequately

5

Id. at 476 (Table 16-40).

6

Id. at 477 (Table 16-43).

7

Id. at 479 (Table 16-46). Because the relative upper extremity value of each shoulder functional unit has been
taken into consideration in the impairment pie charts, the impairment values contributed by each unit of motion are
added to determine the impairment of the upper extremity due to abnormal shoulder motion. Id. at 479.
8

Id. at 477 (Table 16-43). Because of difficulty-placing appellant’s arm in 90 degrees abduction to test external
and internal rotation, Dr. Lippman’s clinical findings do not properly support an impairment rating for those
shoulder functions under Figure 16-46, page 479 of the A.M.A., Guides.
9

Id. at 505

10

Id. at 20 (the impairment ratings in the body organ system chapters make allowance for any accompanying
pain).

4

incorporated into the rating the person has received on the basis of other chapters of the A.M.A.,
Guides.11
Neither Dr. Smith nor the Office medical adviser explained why the impairment ratings
for shoulder motion (or the impairment rating for arthroplasty) do not adequately encompass
appellant’s pain.12 In the absence of rationale, no rating for pain-related impairment is
supported.
Dr. Milner offered an impairment rating of 60 percent, but he did not refer to the fifth
edition of the A.M.A., Guides and did not explain how he calculated this rating.13 Dr. Lippman
offered a 15 percent rating for loss of motor function in the suprascapular and axillary nerve
distributions, but he did not explain how this was consistent with appellant’s “breakaway”
weakness on examination or Dr. Smith’s observation that weakness in the shoulder appeared to
be related to pain rather than frank muscle weakness. He also did not show how he applied
Table 16-15, page 492 and Table 16-11, page 484, to arrive at his rating of 15 percent. For these
reasons, the Board finds that the Office properly discounted these ratings.
After obtaining clarification from an Office medical adviser and after such further
development of the evidence as may be necessary, the Office shall issue an appropriate final
decision on appellant’s entitlement to an increased schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. Further, development is
warranted.

11

Id. at 570.

12

The A.M.A., Guides notes that crepitation is an inconsistent finding that depends on such factors as forces on
joint surfaces and synovial fluid viscosity. Id. at 544 (arthritis impairments in the lower extremities).
13

Manual muscle testing is subject to an individual’s conscious or unconscious control and individuals whose
performance is inhibited by pain or fear of pain may not be good candidates for this testing. Id. at 509.

5

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: February 3, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

